       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARVIN SLATER,

                           Petitioner,                20 Civ. 3012 (KPF)
                   -v.-
                                                   OPINION AND ORDER
WILLIAM F. KEYSER,

                           Respondent.

KATHERINE POLK FAILLA, District Judge:

      Petitioner Marvin Slater, who is currently incarcerated at the Sullivan

Correctional Facility (the “Facility”) in Fallsburg, New York, filed a pro se

petition for a writ of habeas corpus (the “Petition”), pursuant to 28 U.S.C.

§ 2254. Petitioner is serving an indeterminate prison sentence of 30 years to

life, following his 1997 convictions in New York State court on two counts of

second-degree murder and one count each of first- and second-degree robbery.

He argues that the conditions of his confinement, which expose him to the

ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic, render his

continued confinement unconstitutional. Petitioner seeks immediate release

from custody.

      Respondent William F. Keyser, Superintendent of the Facility, opposes

the Petition. Respondent first claims several procedural deficiencies, including

that: (i) Petitioner’s challenge to the conditions of his confinement is not

cognizable on habeas review, and (ii) Petitioner failed to exhaust his state court

remedies. Separately, Respondent contends that Petitioner fails to establish,

on the merits, that the conditions of his confinement violate his federal
       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 2 of 13




constitutional rights. For the reasons set forth in the remainder of this

Opinion, the Petition is dismissed without prejudice.

                                    BACKGROUND 1

A.    Factual Background

      The facts and procedural history leading up to the Petition are detailed in

the state court record that was submitted by Respondent pursuant to court

order. (Dkt. #12). See also People v. Slater, 701 N.Y.S.2d 371 (1st Dep’t 2000),

leave denied, 94 N.Y.2d 925 (2000), reconsideration denied, 95 N.Y.2d 892

(2000). In brief, on July 21, 1997, following a jury trial in New York County

Supreme Court, Petitioner was convicted of (i) two counts of second-degree

murder (intentional and felony murder); and (ii) one count each of first- and

second-degree robbery. (Resp. Opp. 4-5). He was sentenced to concurrent

terms of imprisonment of 25 years to life on each of the murder convictions,

which terms were ordered to run consecutively to concurrent 8⅓-to-25-year

and 5-to-15-year terms of imprisonment on the robbery counts, respectively.

(Id. at 5). On appeal, the First Department modified Petitioner’s sentence to

have the 8⅓-to-25-year term of imprisonment run concurrently with the two

25-year-to-life terms, resulting in an overall indeterminate sentence of 30 years

to life, and the court otherwise affirmed. (Id.).




1     The facts in this Opinion are drawn from Petitioner’s Petition (“Pet.” (Dkt. #1)), his
      Amended Petition (“Am. Pet.” (Dkt. #13)), Respondent’s Opposition Declaration (“Keller
      Decl.” (Dkt. #10)), Respondent’s Opposition Brief (“Resp. Opp.” (Dkt. #11)),
      Respondent’s Response to Amended Petition (“Resp. Reply” (Dkt. #15)), and
      Respondent’s Supplemental Letter (“Resp. Supp. Letter” (Dkt. #16)).

                                             2
          Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 3 of 13




         Petitioner is now serving his sentence at the Facility. (Resp. Opp. 3). He

describes the conditions of the Facility during the COVID-19 Pandemic as

injurious to his health and violative of his constitutional rights. (Am. Pet. 1).

In short, he contends the Facility is “not built for this type of pandemic.” (Id. at

2). For example, he alleges that “inmates[’] cells are so close to each other that

when someone coughs or sneezes[, an individual will be infected].” (Id.). He

further notes that inmates are not wearing masks, gloves, or other Personal

Protective Equipment. (Id.). “Bars[,] gates[,] and doors are all open[;] there is

nowhere to run or hide from this pandemic in this type of prison setting.” (Id.

at 3).

         Petitioner is 61 years old and contends that his high blood pressure and

“diabetes-related complications” place him at a greater risk of contracting

COVID-19 and experiencing severe illness or death. (Pet. 1; Am. Pet. 2). As a

result of these conditions, Petitioner seeks “immediate[ ] release” due to the

“special danger posed to inmates by the current public health crisis.” (Am.

Pet. 2, 3). According to Respondent, Petitioner will not be eligible for parole

until 2026. (Resp. Opp. 5 (referring to Department of Corrections and

Community Supervision Inmate Lookup, DIN 97-A-5198)).

B.       Procedural Background

         On April 4, 2020, Petitioner filed his first Petition, seeking release from

custody. (Dkt. #1). On April 17, 2020, the Court directed Respondent to

answer the Petition and provide the Court with copies of state court transcripts

and briefs relating to Petitioner’s 1997 New York County conviction. (Dkt. #4).


                                            3
       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 4 of 13




On May 5, 2020, Respondent filed a declaration and a memorandum of law in

opposition to the Petition. (Dkt. #10-11). Respondent provided Appellate

Division briefs and state court decisions relating to Petitioner’s 1997 New York

County conviction, but he was unable to include trial transcripts or Petitioner’s

application to the New York Court of Appeals for leave to appeal due to the age

of the case. (Dkt. #12; see also Dkt. #10).

      Thereafter, Petitioner filed his Amended Petition, dated April 25, 2020,

and received by the Court on May 11, 2020, asking the Court for immediate

release based on the spread of COVID-19. (Dkt. #13). He designated his

request as an “emergency extraordinary circumstances writ of habeas corpus

[under] § 2254(a),” alleging that his confinement “violat[ed his] 5th, 6th, 8th,

and 14th Amendment[ ]” rights. (Id. at 1). The Court endorsed the Amended

Petition on May 12, 2020, noting that it would review both the Petition and

Amended Petition because of Petitioner’s pro se status. (Dkt. #14). The Court

also invited Respondent to file a supplemental response to the Amended

Petition. (Id.). On May 21, 2020, Respondent answered, and opposed, the

Amended Petition. (Dkt. #15). On June 25, 2020, Respondent submitted a

Supplemental Letter in further opposition to the Petition. (Dkt. #16).

                                  DISCUSSION

      Petitioner requests immediate release from state custody due to his

potential exposure to COVID-19 while in prison. The Court is cognizant of the

threats posed by the COVID-19 pandemic, particularly to inmates who present

with a higher risk for contracting the virus. However, Respondent raises both

                                         4
        Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 5 of 13




procedural and merits-based challenges. The Court here focuses on two

putative procedural deficiencies: (i) whether Petitioner should have pursued his

claims under 42 U.S.C. § 1983 rather than 28 U.S.C. § 2254 and (ii) whether

Petitioner exhausted his claims in state court. Because it resolves the Petition

on procedural grounds, the Court does not address its merits.

      The Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474-75 (2d Cir. 2006) (internal quotation marks and citations omitted)

(emphasis in original). At the same time, Petitioner’s pro se status “does not

exempt [him] from compliance with the relevant rules of procedural and

substantive law.” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (internal

quotations omitted). After liberally construing the Petition and Amended

Petition in light of the “special solicitude” due to pro se litigants, see Tracy v.

Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010), the Court finds that Petitioner

has failed to exhaust his claims, and therefore dismisses this action without

prejudice.

A.    The Court Declines to Dismiss the Petition Because It Brings Claims
      Under 28 U.S.C. § 2254

      Respondent argues first that the Petition and Amended Petition should

be dismissed because Petitioner’s claims, which “turn[ ] on circumstances of

confinement,” are not properly brought in a 28 U.S.C. § 2254 petition, but

should have been brought as a civil rights action pursuant to 42 U.S.C. § 1983.



                                          5
       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 6 of 13




(Resp. Supp. Letter 1 (quoting Order dated June 4, 2020, Kielly v. Fitzpatrick,

No. 20-1496 (2d Cir.), Dkt. #20). The Court declines to dismiss the Petition on

these grounds. 2

      While Respondent is correct that “requests for relief turning on

circumstances of confinement may be presented in a § 1983 action,”

Muhammad v. Close, 540 U.S. 749, 750 (2004) (emphasis added), courts in this

Circuit have concluded that “it is not clear that § 1983 is the sole remedy for all

claims addressing conditions of confinement,” Elleby v. Smith, No. 20 Civ. 2935

(PAE), 2020 WL 2611921, at *2 (S.D.N.Y. May 22, 2020). On the one hand, a

petition that seeks release due to a constitutional defect clearly falls within

§ 2254. See, e.g., Leyra v. Denno, 347 U.S. 556, 562 (1954). On the other

hand, a petition protesting against prison conditions but not seeking release

clearly falls within § 1983. See generally Cooper v. Pate, 378 U.S. 546 (1964).

      District courts around the country have been split as to whether habeas

corpus is a proper vehicle for challenges to prison conditions that seek release

from custody based on COVID-19. See Elleby, 2020 WL 2611921, at *3

(acknowledging split). Some courts have determined that petitioners should

bring a suit under § 1983, insofar as the claims implicate conditions of

confinement rather than the legality of the underlying conviction.

See, e.g., Drakos v. Gonzalez, No. 20 Civ. 1505 (LHR), 2020 WL 2110409, at *1


2     Because Petitioner is proceeding pro se, the Court notes at the outset that his Petition is
      held “to less stringent standards than formal pleadings drafted by lawyers.” Hughes v.
      Rowe, 449 U.S. 5, 9 (1980) (per curiam). “If a pro se litigant pleads facts that would
      entitle him to relief, that petition should not be dismissed because the litigant did not
      correctly identify the statute or rule of law that provides the relief he seeks.” Thompson
      v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008).

                                              6
       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 7 of 13




(S.D. Tex. May 1, 2020) (“[Petitioner] does not challenge the fact or duration of

his confinement. While he requests injunctive relief ordering his release, his

attack is on the conditions of his confinement, not on the fact that he was

ordered detained.... Therefore, the relief [he] seeks is not available in habeas

corpus.”); Phea v. Pfeiffer, No. 20 Civ. 283 (WBS) (GGH), 2020 WL 1892427, at

*1 (E.D. Cal. Apr. 16, 2020) (“Although petitioner’s request argues the current

prison conditions expose him to a higher risk of harm due to potential

exposure to COVID-19, petitioner’s request relates to the conditions of

petitioner’s confinement and accordingly is more appropriately brought

pursuant to 42 U.S.C. § 1983.”).

      However, courts in this Circuit have considered and rejected the

argument that § 1983 is the sole remedy available to a petitioner in state

custody who seeks release due to conditions of confinement; instead, these

courts have found that a petitioner may obtain such relief by bringing a

petition for writ of habeas corpus under § 2254. See, e.g., Steward v. Wolcott,

No. 20 Civ. 6282 (FPG), 2020 WL 2846949, at *4 n.5 (W.D.N.Y. June 2, 2020)

(holding that “[p]etitioner’s claim regarding his conditions of confinement must

be brought under Section 2254,” and that § 1983 was unavailable to petitioner

because he sought release from custody and no other relief); Llewellyn v.

Wolcott, No. 20 Civ. 498 (JLS), 2020 WL 2525770, at *4 (W.D.N.Y. May 18,

2020) (“[Petitioner] alleges that the conditions of his confinement render his

custody unconstitutional.... But he does not seek an order directing prison or

state officials to improve or correct any alleged deficiencies in those conditions;


                                         7
       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 8 of 13




he seeks only immediate release from physical custody.... Accordingly,

[petitioner’s] claims fall ‘squarely within th[e] traditional scope of habeas

corpus.’” (internal citations omitted)); see also Preiser v. Rodriguez, 411 U.S.

475, 500 (1973) (“[W]hen a state prisoner is challenging the very fact or

duration of his physical imprisonment, and the relief he seeks is a

determination that he is entitled to immediate release or a speedier release

from that imprisonment, his sole federal remedy is a writ of habeas corpus.”).

      Despite Respondent’s arguments to the contrary, the Second Circuit’s

two-paragraph disposition in Kielly does not resolve the split. In Kielly, the

Second Circuit denied the petitioner’s motion to file a successive § 2254

petition, but transferred the petition to the Northern District of New York to

consider any claims “concerning the lawfulness of Petitioner’s current

conditions of confinement, such as one properly brought pursuant to 42 U.S.C.

§ 1983.” No. 20-1496, Dkt. #20 (2d Cir. Jun. 4, 2020). As other courts in this

Circuit have recognized, in factual circumstances analogous to the ones in this

case, “the Second Circuit’s disposition in Kielly does not, as Respondent

suggests, stand for the proposition that a habeas petition is an improper

vehicle for a conditions of confinement claim seeking release; instead, the court

merely directed the district court to examine, in the first instance, whether the

petition in that case had set forth a valid conditions of confinement claim.”

Steward, 2020 WL 3574617, at *2. Therefore, contrary to Respondent’s

argument, the Second Circuit did not conclude that a habeas petition is an

improper vehicle for such claims.


                                         8
       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 9 of 13




      Here, Petitioner has a strong claim that § 2254 is a viable source of relief.

Although he only challenges his conditions of confinement rather than his

conviction, Petitioner seeks “immediate[ ] release” from state custody. (Am.

Pet. 3). However, because it is an unresolved legal question whether a habeas

petition is a proper vehicle to seek release from state custody due to challenges

to prison conditions during the COVID-19 pandemic, the Court declines to

dismiss the Petition on these grounds. When there is an “independent

infirmity” with Petitioner’s habeas petition, such as the exhaustion requirement

here, the Court may reserve judgment on the legal question. Elleby, 2020 WL

2611921, at *3.

B.    Petitioner Has Failed to Exhaust His State Court Remedies

      Alternatively, Respondent argues that the Petition should be dismissed

because Petitioner has failed to exhaust his claims in state court. (Resp. Supp.

Letter 2). This argument, as it turns out, has more traction. As the Second

Circuit previously explained, under § 2254, a petitioner for a writ of habeas

corpus is “generally require[d] … to show that he has ‘exhausted the remedies

available in the courts of the State’ in order for the writ to be granted.” McCray

v. New York, 573 F. App’x 22, 23 (2d Cir. 2014) (summary order) (quoting 28

U.S.C. § 2254(b)(1)(A)); see also O’Sullivan v. Boerckel, 526 U.S. 838, 842

(1999) (“Before a federal court may grant habeas relief to a state prisoner, the

prisoner must exhaust his remedies in state court.”). To exhaust state

remedies, a petitioner must “fairly present federal claims to the state courts in

order to give the state the opportunity to pass upon and correct alleged


                                        9
        Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 10 of 13




violations of its prisoners’ federal rights.” McCray, 573 F. App’x at 23 (quoting

Carvajal v. Artus, 633 F.3d 95, 104 (2d Cir. 2011)).

        Here, Petitioner has a state petition pending before Sullivan County

Supreme Court Justice Stephan G. Schick, pursuant to Article 70 of the New

York Civil Practice Laws and Regulations (“CPLR”). (Resp. Opp. 9; Keller Decl.

¶ 2). Under CPLR Article 70, state prisoners may petition for a writ of habeas

corpus in state court to “inquire into the cause of [his or her] detention and for

deliverance.” CPLR 7002(a). Petitioner’s state habeas petition was returnable

before Justice Schick on June 29, 2020. (Resp. Reply 1 n.1). On July 8, 2020,

Justice Schick dismissed Petitioner’s state court habeas petition. See Slater v.

Keyser, Index No. 2020/622, Motion #4, (N.Y. Sup. Ct. Sullivan Cty. July 8,

2020). The docket in that case reveals that Petitioner has not yet appealed the

dismissal of his state court petition, which he is entitled to do under CPLR

7011.

        Since Petitioner’s Article 70 petition has yet to be appealed to an

appellate court, he has not exhausted all available state remedies, and this

Court is unable to consider the Petition. See Daye v. Attorney Gen. of N.Y., 696

F.2d 186, 190 n.3 (2d Cir. 1982) (“Exhaustion of available state remedies

requires presentation of the claim to the highest state court from which a

decision can be had.”); see also Elleby, 2020 WL 2611921, at *3 (“To fulfill the

exhaustion requirement, a petitioner must have presented the substance of his




                                         10
       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 11 of 13




federal claims ‘to the highest court of the pertinent state.’” (quoting Bossett v.

Walker, 41 F.3d 825, 828 (2d Cir. 1994)). 3

      Nor does an exception to the exhaustion requirement apply here. Courts

may waive the exhaustion requirement only under two narrow exceptions: (i) if

“there is an absence of State corrective process,” 28 U.S.C. § 2254(b)(1)(B)(i), or

(ii) if “circumstances exist that render such process ineffective to protect the

rights of the applicant,” id. § 2254(b)(1)(B)(ii). These exceptions are met

“[w]here there is no further state proceeding for petitioner to pursue,” or “where

further pursuit would be futile.” Elleby, 2020 WL 2611921, at *4 (quoting Lurie

v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000)).

      Petitioner has not demonstrated that the state remedies he is seeking

would be unavailable or ineffective, or that the state corrective process is so

deficient that efforts to perfect his state court petition are futile. Although

Petitioner argues that the exhaustion requirement “can be waived in light of the

extraordinary threat posed — in his unique circumstances — by [ ] COVID-19”

(Am. Pet. 1), the Court is not convinced. At best, the Court interprets this

statement as Petitioner arguing that exhaustion would be futile, and the

process is incapable of granting adequate relief. However, as Respondent

argues, the very fact of Petitioner’s petition to Sullivan County Supreme Court

“effectively concedes the availability of a remedy in state court.” (Resp.



3     In New York, a petitioner may exhaust his claims by filing a direct appeal to the relevant
      Appellate Division and seeking leave to appeal to the New York Court of Appeals. Olsen
      v. Doldo, No. 16 Civ. 5366 (RA) (DF), 2020 U.S. Dist. LEXIS 1009, 2020 WL 685707, at
      *16 (S.D.N.Y. Jan. 2, 2020), report and recommendation adopted, No. 16 Civ. 5366 (RA),
      2020 U.S. Dist. LEXIS 23756, 2020 WL 635605 (S.D.N.Y. Feb. 11, 2020)).

                                             11
       Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 12 of 13




Opp. 10). Indeed, courts across New York State have considered and resolved

petitions seeking release from state custody in connection with the COVID-19

pandemic. See, e.g., People ex rel. Squirrell v. Langley, Index No. 500451/2020

(VGG), 2020 WL 2736623, at *11 (N.Y. Sup. Ct. Putnam Cty. May 25, 2020)

(dismissing habeas corpus petitions by inmates seeking release during the

COVID-19 pandemic because petitioners failed to establish that prison officials’

actions violated their constitutional health rights); People ex rel. Gregor v.

Reynolds, 124 N.Y.S.3d 118, 124-25 (N.Y. Sup. Ct. Essex Cty. 2020) (granting

two inmates’ Article 70 petitions for release because the court concluded that

the sheriff’s failure to take adequate protective measures violated the due

process rights of one inmate who was vulnerable to COVID-19).

      Moreover, the exhaustion requirement is especially appropriate where, as

here, there is value to giving the New York State courts a first opportunity to

adjudicate Petitioner’s claim. See Elleby, 2020 WL 2611921, at *5; see also

Rose v. Lundy, 455 U.S. 509, 515 (1982) (“[A]s a matter of comity, federal

courts should not consider a claim in a habeas corpus petition until after the

state courts have had an opportunity to act.”). Like Elleby, Petitioner here

brings claims of unconstitutionality, generally contending that COVID-19 poses

“special danger” to all inmates. (Am. Pet. 1-2). He further proffers that

inmates in some prison systems, including Rikers Island, have been released

from custody due to the pandemic. As a sister court in this District noted,

“[t]here is value to giving the New York state courts a first opportunity to

evaluate such a claim, and develop a full factual record, particularly given the


                                         12
         Case 1:20-cv-03012-KPF Document 17 Filed 07/16/20 Page 13 of 13




rapidly changing conditions in prisons and the evolving steps that prisons are

taking to meet the unprecedented challenges presented by the pandemic.”

Elleby, 2020 WL 2611921, at *5. State prison systems are in the best position

to evaluate specific inmates’ medical conditions and risks of contracting the

virus, and additionally determine whether release pursuant to available state

prison laws is warranted. See id.; Macaluso v. Keyser, No. 18 Civ. 4830 (RRM),

2020 U.S. Dist. LEXIS 68642, at *4 (E.D.N.Y. Apr. 17, 2020). Accordingly, the

Court agrees that the Petition must be dismissed, without prejudice, so that

Petitioner may pursue his appropriate remedies in the state forum.

                                   CONCLUSION

      For the foregoing reasons, Petitioner’s habeas petition is dismissed

without prejudice to its refiling once he has exhausted his claims in state

court. The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:        July 15, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




Sent by First Class Mail to:
Marvin Slater
97-A-5198
Sullivan Correctional Facility
P.O. Box 116
Fallsburg, NY 12733




                                       13
